J-A29006-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    SANDRA COOPER, IN HER OWN                  :   IN THE SUPERIOR COURT OF
    RIGHT AND AS ADMINISTRATRIX OF             :        PENNSYLVANIA
    THE ESTATE OF GENE M. COOPER               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    BRENNTAG NORTHEAST, INC.                   :   No. 1462 MDA 2019
                                               :
                                               :
    APPEAL OF: SANDRA COOPER AND               :
    GEORGE P. CHADA, ESQ.                      :

                 Appeal from the Order Entered August 5, 2019
       In the Court of Common Pleas of Lancaster County Civil Division at
                             No(s): CI-15-08200


BEFORE:      DUBOW, J., KUNSELMAN, J., and COLINS, J.*

MEMORANDUM BY DUBOW, J.:                            FILED FEBRUARY 19, 2021

        Appellants, Sandra Cooper and George P. Chada, Esquire challenge

three prior orders1 entered in this case: Appellant Cooper challenges the Order

granting Brenntag Northeast, Inc.’s Motion for Summary Judgment (“Order

Granting M/SJ”); Attorney Chada challenges the Order disqualifying him as

Appellant Cooper’s counsel (“Disqualification Order”) and the Order setting the

amount of sanctions imposed against him for filing the Third Amended

Complaint without a reasonable basis to support the claims alleged
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 This appeal arises following entry of an Order on August 5, 2019 granting
the Motion to Release Funds from the Supersedeas filed by Brenntag.
J-A29006-20



(“Sanctions Judgment”).        After careful review, we conclude that this Court

lacks jurisdiction over two of Appellants’ issues, Appellants have waived one

of their issues, and one issue lacks a basis in fact and, therefore, warrants no

relief. Accordingly, we affirm.2

Order Granting Motion for Summary Judgment

        In December 2009, Appellant Cooper and her husband, Gene M. Cooper,

filed a Complaint against Brenntag alleging that Brenntag manufactured and

distributed a cleaning solution that harmed Mr. Cooper.3 On April 13, 2017,

Brenntag filed a Motion for Summary Judgment asserting that the statute of

limitations barred the plaintiffs’ claims.

        On October 4, 2017, while Brenntag’s Motion for Summary Judgment

was pending before the court, Appellant Cooper filed, without leave of court,

a Fourth Amended Complaint.               On October 12, 2017, Brenntag filed

Preliminary Objections to the Fourth Amended Complaint.

        On October 13, 2017, the trial court granted Brenntag’s Motion for

Summary Judgment finding that Appellant Cooper had filed her Complaint

after the statute of limitations had run. The trial court dismissed Appellant

Cooper’s Third Amended Complaint with Prejudice.


____________________________________________


2 On July 30, 2020, Brenntag filed a Motion for Sanctions with this Court
alleging that Appellants included material misstatements within the Brief.
After extensive review of the parties’ Briefs and the certified record, we deny
Brenntag’s Motion for Sanctions.

3   Mr. Cooper died on February 5, 2014.

                                           -2-
J-A29006-20



     Four days later, on October 17, 2017, the court sustained Brenntag’s

outstanding Preliminary Objections and dismissed Appellant Cooper’s Fourth

Amended Complaint with prejudice. This Order disposed of all of Appellant

Cooper’s claims against Brenntag.

     Appellant Cooper did not seek appellate review of the Order Granting

M/SJ and dismissing the Third Amended Complaint with Prejudice or the Order

sustaining the Preliminary Objections and dismissing the Fourth Amended

Complaint with Prejudice.

     Motion for Sanctions

     Around the time that Brenntag filed its Motion for Summary Judgment,

it also sought sanctions against the Coopers’ attorney, Attorney Chada,

claiming that Attorney Chada lacked a reasonable basis to believe that

Brenntag manufactured and distributed the cleaning solution that the Coopers

associated with Mr. Cooper’s illness.   On January 12, 2018, the trial court

entered an order granting Brenntag’s Motion for Sanctions (“Sanctions Order”)

and directed Brenntag to file a petition for costs and fees. Brenntag complied

and, on March 20, 2018, the trial court awarded Brenntag $101,294.23 and

entered the Sanctions Judgment against Attorney Chada individually.

     On April 19, 2018, Attorney Chada filed a Notice of Appeal from the

March 20, 2018 Sanctions Judgment. On June 13, 2018, this Court issued a

Rule to Show Cause why Attorney Chada’s appeal should not be dismissed as

interlocutory, and notified Attorney Chada that his failure to respond to the




                                    -3-
J-A29006-20



Rule to Show Cause could result in the quashal of his appeal. Attorney Chada

did not respond to the Rule to Show Cause

       On July 13, 2018, a breakdown in the operation of this Court occurred

and this Court erroneously determined that Attorney Chada’s appeal from the

Sanctions Judgment was “interlocutory” and quashed the appeal. This Court

did not quash the appeal because Attorney Chada had failed to respond to the

Rule to Show Cause. See Cooper v. Brenntag Northeast, Inc., No. 656

MDA 2018 (Order filed July 13, 2018).4, 5

       On August 10, 2018, Attorney Chada filed a Petition for Allowance of

Appeal in the Pennsylvania Supreme Court seeking review of this Court’s Order

quashing his appeal from the Sanctions Judgment.

       Supersedeas Order

       When Attorney Chada appealed the Sanctions Judgment to this Court,

the trial court directed Attorney Chada to post a bond pending appeal.

Attorney Chada did not do so himself; rather his client, Appellant Cooper,

remitted to the prothonotary a cashier’s check for $159,528.646 on Attorney

Chada’s behalf. The court treated the cashier’s check as a supersedeas bond.
____________________________________________


4Attorney Chada did not request reconsideration of the Order quashing his
appeal as interlocutory.

5In light of this breakdown, we decline to find Attorney Chada’s purported
appeal from the Sanctions Judgment untimely.

6 This amount represented supersedeas funds to stay the enforcement of
judgments against Attorney Chada for sanctions imposed against him



                                           -4-
J-A29006-20



       Once this Court quashed the appeal of the Sanctions Judgment,

Brenntag, on July 25, 2018, filed a motion asking the trial court to direct the

prothonotary to release the supersedeas funds to satisfy the Sanctions

Judgment.

       On December 10, 2018, and December 26, 2018, Appellant Cooper,

acting pro se, sent letters to the trial court asking that it return the funds with

interest that she had posted on behalf of Attorney Chada.          The trial court

treated this letter as a “Motion to Return Money Paid into Court” and on

January 15, 2019, entered an Order directing Appellant Cooper to provide the

court with a notarized request stating that she sought the return of

$121,553.08, and indicating that she understood that, following return of the

funds, Brenntag’s enforcement of its judgment against Attorney Chada may

resume. See Trial Ct. Order, 1/15/19, at 1-2.

       On January 25, 2019, Appellant Cooper filed a notarized letter with the

trial court retracting her request that the court return the funds to her.

Appellant Cooper stated that she believed that the trial court lacked the

authority to release the supersedeas funds while Attorney Chada’s August 10,

2018 Petition for Allowance of Appeal remained pending with the Pennsylvania

Supreme Court.
____________________________________________


personally in 14 cases pending his appeals. Appellant Cooper paid all of the
funds even though she was a party in only one of the cases. Only
$121,553.08, representing 120% of the $101,294.23 judgment awarded to
Brenntag in this case, was required to stay execution of Brenntag’s judgment
pending Attorney Chada’s prior appeal. See Trial Ct. Order, 1/15/19, at 1
n.2.

                                           -5-
J-A29006-20



      On January 29, 2019, Brenntag filed a Response to Appellant Cooper’s

letter, renewing its request that the trial court direct the prothonotary to

release $101,294.23, plus interests and costs, to Brenntag immediately once

the Pennsylvania Supreme Court denied Attorney Chada’s Petition for

Allowance of Appeal.

      On February 6, 2019, the Pennsylvania Supreme Court denied Attorney

Chada’s Petition for Allowance of Appeal.     On February 8, 2019, Brenntag

again renewed its Motion to Direct Prothonotary to Release to Brenntag the

funds from the supersedeas.       Attorney Chada did not file a Response in

opposition to the motion to release funds.

      On April 10, 2019, Appellant Cooper filed another pro se letter with the

trial court, this time requesting that the trial court issue a Rule upon Brenntag

to show cause as to why the court should not vacate the Sanctions Order.

      On July 9, 2019, the trial court issued a Rule upon Appellant Cooper to

show cause why it should not grant Brenntag’s Motion to release the

supersedeas funds. Appellant Cooper filed a pro se Response to the Rule on

July 29, 2019, arguing that release of the funds would be premature because

the Superior Court had dismissed Appellant Cooper’s and Attorney Chada’s

prior appeal as interlocutory without addressing the merits.

      On August 5, 2019, the trial court granted Brenntag’s Renewed Motion

to Direct Prothonotary to Release Funds from the Supersedeas Security Funds

and directed the Lancaster County prothonotary to release $101,294.23 plus




                                      -6-
J-A29006-20



interest and costs to Brenntag. On August 16, 2019, the trial court issued an

order directing the prothonotary to close the case.

      Disqualification Order

      On June 14, 2018, the trial court issued a Rule to Show Cause why

Attorney Chada should not be removed as counsel for, inter alia, having his

client, Appellant Cooper, pay the supersedeas bond to the trial court when it

entered the Sanction Judgment against Attorney Chada individually, and for

appearing to refer to one of Appellant Cooper’s bank accounts as his

“operating” account. In response to the Rule, Attorney Chada filed, on July 9,

2018, a document entitled “Motion to Recuse or in the Alternative Answer in

Opposition to the Rule to Show Cause as to Disqualification[.]”

      On September 4, 2018, the trial court entered the Disqualification Order

disqualifying Attorney Chada as counsel in this case for repeated violations of

court orders and the rules of civil procedure and professional responsibility.

      Orders Raised on Appeal

      Appellant Cooper and Attorney Chada filed a timely Notice of Appeal

indicating that they sought to appeal from the Supersedeas Order that granted

Brenntag’s Motion to Direct Prothonotary to Release Funds. However, they do

not challenge this court Order in their Brief. Rather, as noted in their Notice




                                     -7-
J-A29006-20



of Appeal, they challenge the Order Granting M/SJ, the Disqualification Order,

and the Sanctions Judgment.7

       Both Appellants and the trial court have complied with Pa.R.A.P. 1925.

       Appellants raise the following issues on appeal:

       1. Did the trial court erroneously grant summary judgment in
       favor of [Brenntag] based upon the expiration of the statute of
       limitations?

       2. When he imposed sanctions, did the trial judge erroneously
       resolve issues of fact and fail to consider the correct legal
       standard, i.e., that sanctions may be imposed only if it is patently
       clear that a claim has absolutely no chance of success and the
       factual allegations are utterly lacking in support?

       3. Did the judge erroneously deny various requests to reconsider
       and vacate his order imposing sanctions?

       4. Did the trial judge err when he sua sponte disqualified Attorney
       Chada from [r]epresenting the Coopers?

Appellants’ Brief at 6 (reordered for ease of disposition).

       Appeal of Order Granting M/SJ

       In the first issue, Appellant Cooper challenges the trial court’s Order

granting Brenntag’s Motion for Summary Judgment and dismissing Appellant

Cooper’s Third Amended Complaint.

       Before reaching the merits of this issue, we consider whether we have

jurisdiction. An appeal may be taken as of right from any final order of a


____________________________________________


7 In their Brief to this Court, however, Appellants do not actually raise any
claims pertaining to the amount of sanctions imposed on Attorney Chada in
the Sanctions Judgment, and instead challenge the Sanctions Order in which
the trial court found that sanctions were legally appropriate. We will, thus,
only address the Sanctions Order.

                                           -8-
J-A29006-20



court. Pa.R.A.P. 341(a). A final order is an order that disposes of all claims

and of all parties or is expressly defined as a final order by rule or statute.

Id. at 341(b). An order granting summary judgment in favor of all defendants

is an appealable final order when it disposes of all claims and all parties. Thus,

to be timely, an appellant must file an appeal from an order granting summary

judgment within 30 days of entry of the order. See id. at 903(a). (“[T]he

notice of appeal . . . shall be filed within 30 days after the entry of the order

from which the appeal is taken.”). This Court is without jurisdiction to review

the merits of the issues raised in an untimely appeal. See Young v. S.B.

Conrad, Inc., 216 A.3d 267, 271 (Pa. Super. 2019) (citation omitted)

(explaining that “an untimely appeal divests the Superior Court of

jurisdiction.”).

      Instantly, the trial court entered the Order Granting M/SJ on October

13, 2017. Four days later, on October 17, 2017, the trial court entered an

Order sustaining Brenntag’s Preliminary Objections to Appellant Cooper’s

Fourth Amended Complaint and dismissing the Fourth Amended Complaint

with prejudice. This Order was a final appealable order.

      This Court’s review of the record indicates that Appellant Cooper did not

file an appeal challenging the Order Granting M/SJ within 30 days of the

court’s October 17, 2017 final Order. Instead, she waited nearly two years to

challenge the Order Granting M/SJ. Accordingly, Appellant Cooper’s appeal

from the Order Granting M/SJ in Brenntag’s favor and dismissing her Third

Amended Complaint is untimely and we lack jurisdiction to consider it.

                                      -9-
J-A29006-20



       Appeal of Sanctions Order

       In the second issue, only Attorney Chada challenges the trial court’s

Sanctions Order granting Brenntag’s Motion for Sanctions.8           In particular,

Appellant Chada claims that the trial court: (1) applied the incorrect legal

standard when ruling on Brenntag’s Motion; and (2) erred in awarding

Brenntag attorney’s fees. Appellants’ Brief at 26-46.

       It is well-settled that issues not raised in a court-ordered Rule 1925(b)

Statement are waived. Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa.

2005). See also Pa.R.A.P. 1925(b)(4)(ii) (providing that the Statement “shall

concisely identify each ruling or error that the appellant intends to challenge

with sufficient detail to identify all pertinent issues for the judge.”).

       This Court’s review of Appellants’ October 10, 2019 Rule 1925(b)

Statement reveals that Attorney Chada did not identify the trial court’s

Sanctions Order granting Brenntag’s request for sanctions as a ruling he

intended to challenge on appeal. See Pa.A.P. 1925(b) Statement, 10/1/19

(where Attorney Chada did not assert any claims of error arising from the

Sanctions Order).9 Therefore, Attorney Chada has waived this claim.



____________________________________________


8 We observe that Attorney Chada failed to include the January 12, 2018 Order
in the Notice of Appeal as one of the orders he intended to challenge on appeal.

9 In their Rule 1925(b) Statement, Appellants only refer to the imposition of
sanctions within the context of their allegation that the trial court erred in
denying Appellant Cooper’s requests for reconsideration of the Sanctions
Order. We have addressed this issue, infra.

                                          - 10 -
J-A29006-20



      In the third issue, Attorney Chada claims that the trial court erred by

refusing Appellant Cooper’s several requests that the court reconsider and

vacate the Sanctions Order entered against Attorney Chada individually.

Appellants’ Brief at 46-51.     Attorney Chada mischaracterizes Appellant

Cooper’s pro se communications with the trial court as requests for

reconsideration and to vacate the Sanctions Order. Since Appellant Cooper

never filed such requests, Appellant Chada’s challenge is baseless and

warrants no relief.

      The trial court addressed this issue in its Rule 1925(a) Opinion as

follows:

      What [Attorney Chada] refer[s] to as “motions for
      reconsideration” are the letters to the court filed pro se by
      [Appellant] Cooper on December 10, 2018, [December 26, 2018,]
      and April 10, 2019, and [Appellant] Cooper’s July 29, 2019[]
      answer to the rule to show cause why the supersedeas funds
      should not be released. None of these three documents was a
      motion for reconsideration.      These letters do not attach a
      proposed form of order or brief as required by the Local Rules for
      motions, nor do they even request a reconsideration of the order
      imposing sanctions against Attorney Chada. Instead, they argue
      that the affirmation of the Workers’ Compensation Appeals
      Board’s decision proves that Mr. Cooper has been exposed to TCE.
      [Appellant] Cooper’s arguments fail to address the basis for
      imposing the sanctions, which were based on the court’s finding
      from the evidence presented at the sanctions hearing the Attorney
      Chada lacked a reasonable basis to support the assertion that
      Brenntag manufactured or distributed a product [] that injured
      [Mr. Cooper] on September 25, 2003.

Trial Ct. Op., 11/1/19, at 12-13 (footnote and citation omitted).

      We agree with the trial court that Appellant Cooper’s pro se letters to

the court were not motions for reconsideration of its Sanctions Order. Rather,


                                    - 11 -
J-A29006-20



her first two letters were requests to the court to release the supersedeas

funds to Appellant Cooper. See Letters dated 12/10/18 and 12/26/18, R.R.

at 2352a, 2353a. Appellant Cooper’s April 10, 2019 letter requested that the

court issue a rule upon Brenntag as to why the court should not vacate the

Sanctions Order. See Letter, 4/10/19, R.R. at 2426a. Further, her July 29,

2019 pro se response to the trial court’s July 9, 2018 Rule to Show Cause was

merely a request that the appeal bond remain in effect pending appellate

disposition of the merits of Attorney Chada’s appeal. See Response, 7/29/19,

R.R. at 2438a.      Accordingly, the trial court did not have any motions for

reconsideration before it. Attorney Chada’s claim is without factual support

and is meritless.

       Appeal of Disqualification Order

       In the final issue, Attorney Chada claims that the court erred in entering

the Disqualification Order disqualifying him as Appellant Cooper’s counsel.

Appellants’ Brief at 51-56. In particular, Attorney Chada asserts that the trial

court improperly relied on the Pennsylvania Rules of Professional Conduct as

a basis for disqualifying him.10


____________________________________________


10 To the extent that Attorney Chada also argues that the trial court erred in
denying Attorney Chada’s Motion to Recuse, see Appellants’ Brief at 56, we
find that argument waived as it was not “fairly suggested” by Attorney
Chada’s Question Presented. See Pa.R.A.P. 2116(a) (“No question will be
considered unless it is stated in the statement of questions involved or is fairly
suggested thereby.”); US Coal Corp. v. Dinning, 222 A.3d 431, 440
(explaining that an argument that does not correspond to any of an appellant’s
questions presented in violation of Pa.R.A.P. 2116(a) is waived).

                                          - 12 -
J-A29006-20



      Before we reach the merits of this claim, we consider whether Attorney

Chada has timely raised it. The record reflects that, as Attorney Chada notes,

the trial court disqualified Attorney Chada on September 4, 2018, during the

pendency of his Petition for Allowance of Appeal in our Supreme Court. In

seeking review from the Supreme Court, Appellant Chada challenged the trial

court’s March 20, 2018 Sanctions Judgment, which set the amount of

sanctions imposed on him after the trial court determination that he lacked a

reasonable basis for the claims he asserted in Appellant Cooper’s Complaint

and Amended Complaints. In contrast, the trial court based its Disqualification

Order on Attorney Chada’s conduct in this and numerous other cases. That

conduct was unrelated to the conduct that gave rise to the Sanctions

Judgment. The trial court specifically disqualified Attorney Chada based on,

among other things, Appellant Cooper posting the supersedeas bond on

Attorney Chada’s behalf.

      Generally, the filing of an appeal divests the trial court of jurisdiction to

“proceed further in the matter.”      Pa.R.A.P. 1701(a).      A trial court may,

however, “take other action . . . ancillary to the appeal[.]” Id. at 1701(b)(1).

An order ancillary to the merits appeal is a final order that is appealable as of

right. PPM Atlantic Renewable v. Fayette County Zoning Hearing Bd.,

81 A.3d 896, 898 (Pa. 2013).

      Instantly, the Disqualification Order disqualifying Attorney Chada as

counsel based on, inter alia, his client Appellant Cooper posting a supersedeas

bond on his behalf, was ancillary to the merits appeal of the order sanctioning

                                      - 13 -
J-A29006-20



him for his lack of a reasonable basis in filing the Complaints. Accordingly,

the Disqualification Order was final and appealable at the time the court

entered it. Attorney Chada’s appeal from the Disqualification Order, filed one

year later, is patently untimely.   We are, therefore, without jurisdiction to

address it.

      Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/19/2021




                                    - 14 -